Appeal from a judgment of the Supreme Court at Special Term, entered December 3, 1975 in Otsego *1097County, which dismissed appellant’s petition for an order dismissing all outstanding warrants and detainers lodged against him. The appellant in his petition sought an order dismissing certain out-of-State detainers or warrants filed against him while he was being held prisoner by the respondent, Sheriff, in Otsego County pending disposition of charges against him based upon a charge or charges of criminal activity in the County of Otsego. He was held by the Sheriff from about December 14, 1974 until he was sentenced on or about June 16, 1975 at which time the Sheriff transported him to a State correctional facility to begin service of his sentence. Special Term found that the provisions of the Interstate Compact on Detainers set forth in CPL 580.20 do not become applicable until a prisoner commences service of a term of imprisonment. In this case the appellant did not commence service of his term of imprisonment at any time while he was held in custody by the Sheriff. Accordingly, Special Term’s dismissal of the petition was appropriate because the petition does not state facts showing a right to relief. Judgment affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.